Palese, J. C. C.
(temporarily assigned). This matter is before the Court on a petition by defendant for the “loan” of a carbon copy of the complete transcript of the minutes of the proceedings in his matter, including the argument in his trial on June 27, 1955. All of this is urged in accordance with R. R. 1:2-21 and R. R. l:6-l(c).
The court’s attention is called to the fact that defendant is without funds to obtain the transcript of the testimony for the appeal that he contemplates to file as an indigent person to the Superior Court, Appellate Division.
*594The record discloses that the defendant was indicted for armed robbery by the Camden County grand jury. He entered a plea of not guilty to the indictment on April 13, 1955. With counsel, he was tried by a jury on June 28, and continued over to June 29, 1955, when the jury returned a verdict of guilty. On September 8, 1955 he was sentenced to a term of not less than seven years nor more than ten years in Hew Jersey State Prison, sentence to commence as of March 3, 1955.
It should be noted that the records in the county clerk’s office disclose that on September 14, 1955, upon payment of the sum of $6 there was issued to a person representing herself as the sister of defendant, a certified copy of the indictment, commitment and of the minutes of the proceedings.
R. R. 1:2-21 was amended and is now R. R. 1:6 — 1, and is not applicable to the application of this defendant.
It is only during the period that a defendant is preparing his brief, that upon proper receipt, the clerk of the court may permit the removal of the carbon copy of the transcript of the testimony from his office. In the instant case there is no transcript of any testimony on file with the clerk.
Accordingly the application is denied.